Mr. Justice Dibell delivered the opinion of the court. 3. Appeal and ebbob, § 1042*—how deficiency in record due to absence of assignment of errors may not be supplied. The deficiency of a record on appeal, due to the failure to attach to or write on the record the assignment of errors, cannot be supplied by printing in the abstract an assignment of errors not in fact upon the record. 4. Appeal and ebbob, § 1042*—when Appellate Court will act upon defect in record on own motion. The defect in the record on review, due to failure to write on or attach to the record the assignment of errors, will be • acted upon by the Appellate Court, on its own motion; when discovered. 5. Appeal and ebbob, § 1711*—when error waived. A supposed error, not assigned, is waived, and is not open to review by the Appellate Court. 6. Appeal and ebbob, § 601*—how question of sufficiency of evidence may. be raised. The question of sufficiency of the evidence to support the verdict or judgment in a case tried by a jury can only be raised by a motion for a new trial.